Exhibit 10.1
SHARE PURCHASE AGREEMENT
(LANDWELL LOGO) [c52645c5264501.gif]
Crystal Park
61, rue de Villiers
92208Neuilly sur Seine Cedex
France
Tél. : 33 1 56 57 56 57
Fax : 33 1 56 57 56 58

 



--------------------------------------------------------------------------------



 



DATE : 16 JULY 2009

  (1)  
FAYAT
    (2)  
FEDERAL SIGNAL OF EUROPE B.V.
    (3)  
FEDERAL SIGNAL CORPORATION

 
SHARE PURCHASE AGREEMENT

 
(LANDWELL LOGO) [c52645c5264501.gif]
Crystal Park
61, rue de Villiers
92208Neuilly sur Seine Cedex
France
Tél. : +33 1 56 57 56 57
Fax : +33 1 56 57 56 58


- 2 -



--------------------------------------------------------------------------------



 



1.  
Parties
     
This share purchase agreement (the “Agreement”) is made on 16 July 2009 by and
between:
     
FAYAT, a corporation (“société anonyme”) organized and existing under the laws
of France, having its registered office located at 137 rue du Palais Gallien,
33000 Bordeaux, registered with the Trade and Companies Register of Bordeaux
under number 595 750 589, duly represented by Mr Jean-Claude Fayat ,
     
Which may be substituted by any other company within the Fayat Group under the
condition that Fayat remains guarantor after substitution.
     
Hereinafter referred to as “FAYAT” or “Purchaser”,
     
FEDERAL SIGNAL OF EUROPE B.V., a limited liability company (“Besloten
Vennootschap”) organized and existing under the laws of the Netherlands, having
its registered office located at Otterkoog 1, 1822BW Alkmaar, the Netherlands,
registered with the Chamber of Commerce Noordwest-Holland under number 37061467,
duly represented by William H. Osborne duly empowered thereto by Karel Goedkoop
or Jennifer Lynn Sherman,
     
Hereinafter referred to as “FSE” or “Seller”,
     
FEDERAL SIGNAL CORPORATION, a corporation organized and existing under the laws
of the State of Delaware, United States of America, having its headquarters
office located at 1415 W. 22nd Street, Suite 1100, Oak Brook, IL 60523, USA,
registered with the Secretary of State of the State of Delaware under number
0701203, duly represented by William H Osborne duly empowered thereto,
     
Hereinafter referred to as “FSC” or “Parent”, ultimate Seller’s parent, listed
company, acting jointly and severally with FSE,
     
FAYAT, Seller and Parent being hereinafter referred to collectively as the
“Parties” or individually as a “Party”, as the case may be.

2.  
Background
     
WHEREAS on the date hereof, the Seller owns 612 shares, fully paid up, with a
par value of NLG € 500 each which normal value is currently stated as EUR 226,89
(the “Shares”) representing 100% of the issued share capital of RAVO HOLDING
B.V., a limited liability company (“Besloten Vennootschap”) organized and
existing under the laws of the Netherlands, having its registered office located
at Otterkoog 1, 1822BW Alkmaar, the Netherlands, registered with the Chamber of
Commerce Zuidwest-Holland under number 37031884 (hereinafter referred to as
“RAVO HOLDING” or the “Company”).
     
WHEREAS the Company owns:

  (i)  
all the shares representing 100% of the issued share capital of RAVO B.V., a
limited liability company (“Besloten Vennootschap”) organized and existing under
the laws of the Netherlands, having its registered office located at Otterkoog
1, 1822 BW in the Netherlands, registered with the Chamber of Commerce under
number 37045872 (hereinafter referred to as “RAVO”).

- 3 -



--------------------------------------------------------------------------------



 



  (ii)  
all the shares representing 100% of the issued share capital of RAVO ITALIA
SRL., a limited liability company (“Società a Responsabilità Limitata”)
organized and existing under the laws of Italy, having its registered office
located in Italy, registered in Italy as detailed in Schedule 7.1 (hereinafter
referred to as “RAVO ITALY”),
    (iii)  
all the shares representing 100% of the issued share capital of RAVO
KOMMUNALFAHRZFUGE GMBH, a limited liability company (“Gesellschaft mit
beschränkter Haftung”) organized and existing under the laws of Germany, having
its registered office in Germany, registered in Germany as detailed in
Schedule 7.1 (hereinafter referred to as “RAVO GERMANY”),

WHEREAS RAVO owns:

  (i)  
all the shares representing 100% of the issued share capital of RIO B.V., a
limited liability company (“Besloten Vennootschap”) organized and existing under
the laws of the Netherlands, having its registered office located at Otterkoog
1, 1822 BW, the Netherlands, registered with the Chamber of Commerce under
number 37041267 (hereinafter referred to as “RIO”) and
    (ii)  
all the shares representing 100% of the issued share capital of RAVO VOERTUIGEN
B.V., a limited liability company (“Besloten Vennootschap”) organized and
existing under the laws of the Netherlands, having its registered office located
at Otterkoog 1, 1822 BW, in the Netherlands, registered with the Chamber of
Commerce under number 37044900; (hereinafter referred to as “RV”).

RAVO, RAVO ITALY, RAVO GERMANY, RIO AND RV are hereinafter referred to
collectively as the “Subsidiaries”.
WHEREAS Purchaser wishes to acquire, subject to certain terms and conditions,
the business and operations of the Company and the Subsidiaries through the
purchase of 100% of the Company’s Shares from Seller.
WHEREAS Seller and Parent shall be liable as joint and several debtors for any
Claim of the Purchaser pursuant to this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties and covenants contained herein and upon the terms
and subject to the conditions hereinafter set forth, and intending to be legally
bound thereby, the Parties do agree as follows:

- 4 -



--------------------------------------------------------------------------------



 



Definitions
In this Agreement, the following words and expression shall have the following
meanings:

     
“Affiliate Company” or “Affiliate Companies”
 
shall mean a company’s shareholders, subsidiaries or companies controlled by the
same corporate entities or natural persons as those who control the company
 
 
 
“Agreement”
 
shall mean this Agreement including its Schedules.
 
 
 
“Authority”
 
shall mean any federal, state, provincial, regional, international, local or
foreign administrative or governmental or regulatory authority, body, court,
bureau or agency.
 
 
 
“Business Day”
 
shall mean a day on which banks are open for business in France and the
Netherlands, i.e. excluding Saturdays, Sundays and public holidays.
 
 
 
“Claim”

“Closing Date”
 
shall mean any claim made by the Purchaser under Section 10 of this Agreement.

shall mean the date of the Deed of Transfer as defined in section 3.1 in the
Agreement.
 
 
 
“Company”
 
shall mean Ravo Holding B.V. as defined in Section 2.
 
 
 
“Consolidated Accounts”
 
shall mean the audited consolidated accounts of the Company and its
Subsidiaries, prepared in accordance with Dutch GAAP.
 
 
 
“Consolidated Accounts 2008”
 
shall mean the Consolidated Accounts of the Company and its Subsidiaries for the
financial year ended 31 December 2008 (Schedule 7.5).
 
 
 
“Contract”
 
shall mean any agreement, arrangement, bond, commitment, contract, subcontract,
subconsultant agreement, instrument, purchase order, lease, license, mortgage,
note, option, subscription, undertaking, warrant or understanding of any nature
whatsoever, whether written or evidenced by invoices or order slips.
 
 
 
Escrow Agreement”
 
shall mean the agreement entered into between the Seller, the Purchaser and the
Escrow Agent, as referred to in Section 3.2.2. of this Agreement (the agreed
form of ) which is attached hereto as Schedule 3.2.2.

- 5 -



--------------------------------------------------------------------------------



 



     
“Interim Consolidated Accounts”
 
shall mean the unaudited consolidated balance sheet and profit and loss
statement of the Company and the Subsidiaries according to Dutch GAAP as at 27
June 2009 (Schedule 7.5).
 
 
 
“Liability”
 
shall mean any debt, obligation, commitment, responsibility or liability,
including any reduction of the Agreed tax losses carried forward of the Company
and its Subsidiaries as represented by the Seller and Parent, whether accrued,
fixed, known or unknown, contingent, absolute or otherwise, primary or
secondary, secured or unsecured, determined or undetermined. For the avoidance
of doubt, the reduction of the Agreed tax losses carried forward of the Company
and its Subsidiaries shall not be regarded as a Liability to the extent the
Purchaser takes a voluntary action to reduce said Agreed carried forward losses.
However, the reduction of the Agreed tax losses carried forward of the Company
and its Subsidiaries shall be regarded as a Liability to the extent this
reduction is triggered by the effect of a tax reassessment of the Company or of
the Subsidiaries.
 
 
 
“Lien”
 
shall mean any mortgage, material title defect or objection, lien, pledge,
security interest, material claim, material covenant, material condition, ,
material restriction, material option, right of first refusal, encumbrance,
charge or other third party right of any kind.
 
 
 
“Loss” or “Losses”
 
shall mean have the meaning provided in Section 10.
 
 
 
“Notary”
 
shall mean Mr. Jacques Verasdonck, civil law notary of Heussen B.V. or his
deputy (plaatsvervanger) or any other civil law notary of Heussen B.V.
 
 
 
“Operative Documents”
 
shall mean the documents to be entered into on Closing Date.
 
 
 
“Person”
 
shall mean an individual, a company, a firm, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated association
and other organization.

- 6 -



--------------------------------------------------------------------------------



 



In this Agreement:

-  
references to Section, Subsection and appendices are to Sections, Subsections of
and the appendices to this Agreement, references to paragraphs of the appendix
in which the references appears, and references to this Agreement include the
appendices;
  -  
words importing gender include any other gender;
  -  
references to persons include natural persons, bodies corporate, firms and
unincorporated associations;
  -  
references to persons include those person’s legal personal representatives and
successors;
  -  
the singular includes the plural and vice versa;
  -  
Section, Subsection and appendix headings are included for the convenience of
the Parties only and do not affect the interpretation thereof;
  -  
references to all or any part of any statute or statutory instrument include any
statutory amendment, modification or re-enactment in force from time to time and
references to any statute include any statutory instrument or regulations made
under it;
  -  
when calculating the period of time within which or following which any act is
to be done or step taken, the date which is the reference day in calculating
such period shall be excluded and if the last day of such period is a Saturday,
Sunday or any other day on which commercial banks in the Netherlands are closed
for business, the period shall end on the immediately following day which is not
a Saturday, Sunday or a day on which commercial banks in the Netherlands and
France are closed for business.

3.  
Sale of and purchase of the Shares
  3.1.  
Transfer of the Shares
     
Upon the terms and subject to the conditions of this Agreement, the Seller
hereby sells to the Purchaser and the Purchaser hereby purchases from the Seller
the Shares.
     
The Shares shall be transferred by the Seller by means of the execution of the
deed of transfer by the Notary (the “Deed of Transfer”) on the Closing Date with
full title guarantee, free from any Liens and together with all rights attached
to them. The Purchaser will consequently be entitled to all and any dividends
and reserves declared or payable in respect of the Shares as of said date,
whether in respect of the financial year in progress or previous financial
years.
  3.2.  
Purchase Price
  3.2.1  
The purchase price for the Shares (the “Share Purchase Price”) shall be an
amount of eight million five hundred thousand euros (€8,500,000).
  3.2.2  
The Share Purchase Price shall be paid as follows:

- 7 -



--------------------------------------------------------------------------------



 



  (a)  
prior to or on the Closing Date, the Purchaser has transferred or shall transfer
an amount of eight million five hundred thousand euros (€8,500,000) to the third
party trust account of the Notary.
    (b)  
on the Closing Date and upon execution of the deed of Transfer, payment of the
Purchase Price shall be done as per Section 6.3.
    (c)  
after the execution of the Deed of Transfer, the Notary shall release €8,000,000
to the bank account of the Seller according to Section 6.3.
    (d)  
The remaining part of the Share Purchase Price in the amount of five hundred
thousand euros (€500,000) shall be held in escrow by the Notary on the third
party trust account of the Notary (the “Escrow Account), all in conformity with
the Escrow Agreement.

3.2.3  
The amount paid into the Escrow Account including all interest accrued thereon
(the “Escrow Amount”) shall secure any Claims of Purchaser against Seller and
Parent under the warranties and indemnities pursuant to this Agreement. Payments
out of the Escrow Account are to be effected by the Notary only on the basis of
the joint written instructions of the Parties and according to the following
principles:

  (i)  
Any amounts on the Escrow Account (including interest accrued thereon) shall be
released to the Seller by the Notary to the extent that they are not required to
cover any unsettled Claims of Purchaser against Seller.
    (ii)  
To the extent that Purchaser has raised Claims hereunder in time, such Claims
shall first be settled from the Escrow Account, without, however, being limited
to any amounts thereon. The costs of the Security Account shall be borne by the
Seller
    (iii)  
The Security Account shall be effective for a period of maximum two (2) years as
from Closing Date Should the Purchaser still have a valid claim under Section 10
of the Share Purchase Agreement after this date, the corresponding amount shall
be retained in escrow until such Claim is fully settled.

3.2.4  
Any amounts owed hereunder which are not paid when due shall bear interest as
from the relevant due date for payment until the day of actual payment at an
annualized rate of eight percent (8%)
  4.  
Tax compensation
     
In addition, a tax compensation shall be paid by the Company to Seller (the “Tax
compensation”) in the event that certain conditions which are further described
below are met.
     
The ruling (appended in Schedule 4) of the Dutch Tax Authority mentions that:
   
- tax carried forward losses of the Company and of its Subsidiaries for all
financial years ended prior to or on 31 December 2006 amount to €3,958,401,

- tax carried forward losses of the Company and of its Subsidiaries for
financial year ended on 31 December 2007 amount to €803,256,
     
ie a total amount of €4,761,657 for the tax carried forward losses until 31
December 2007 Parent and Seller have agreed to transfer to Purchaser.

- 8 -



--------------------------------------------------------------------------------



 



   
Parent, Seller and Purchaser have agreed on the following amount of tax carried
forward losses (ie 95% of €4,623,529 (1,179,000/0.255) = €4,392,353) (i.e. the
“Agreed tax carried forward losses”).
     
The Parties agree that, only after the Company has been able to use the tax
carried forward losses amount of €4,392,353, the Seller shall be entitled,
during the period running from the Closing Date through the end of the period
during which the tax carried forward losses may be used to a Tax compensation
corresponding to fifty percent (50%) of the tax savings as specified in the
Company tax filing return incurred by the Company and generated by using the
available tax carried forward losses relating to the period up to the Closing
Date and which amount exceeds €4.392.353 being mentioned Company shall use the
oldest tax carried forward losses first.
     
Purchaser and/or Company shall provide Seller at the end of each financial year,
within forty five (45) days from the filing of the Company’s tax return, a
statement by the Company’s auditor stating the amount of the tax carried forward
losses used for the year as well the corresponding tax rate amount. Seller may,
at its own discretion, require its external auditor at its own costs to review
the filing of the tax returns.
     
The Tax compensation shall be paid by the Company to the Seller within forty
five (45) days after the Company has filed the tax return.
     
Such payment shall be offset against any payment due by Parent or Seller to the
Purchaser or Company or any payment due by the Purchaser to the Parent or Seller
according to this agreement.
     
If any of the concerned tax carried forward losses are being disallowed by the
Dutch Tax authorities (respectively the “Disallowed NOL’s”), the Seller or
Parent shall repay the instalment of the Tax compensation received in connection
with this/these Disallowed NOL’s, in cash no later than the day of payment by
the Company to the Dutch tax authorities or no later than the day on which the
Company has used its tax carried forward losses to reduce its tax liability,
assuming the Company duly transfer the notification to the Seller.
     
In addition and more specifically with respect to the tax carried forward losses
for FY 08 and for FY 09 until Closing Date, the Tax compensation shall be paid
only after a ruling has been made by the Dutch Tax Authority as to the validity
and amount of such tax losses.
  5.  
Back-office support by Seller and Parent
     
Parent and Seller shall continue to provide the Company and the Subsidiaries
with their back-office services (email services) up to 31 December 2009 at no
charge provided that the Purchaser and the Company shall reimburse the Seller
and the Parent for any actual out of pocket costs incurred solely as a result of
providing such services.
     
Parent and Seller shall do their best efforts to assist the Purchaser and the
Company as from Closing Date with transitional services that would be required
to assist the Company and the Purchaser to take over the IT system.

- 9 -



--------------------------------------------------------------------------------



 



6.  
Closing Deliveries — Deed of Transfer — Payment
  6.1.  
Closing deliveries
     
On Closing Date:

  -  
Seller delivers to Purchaser copies of the resolutions of the general meeting of
shareholders and the management board of Seller and the Company regarding the
approval of Seller and the Company of the transfer of Shares by Seller pursuant
to this Agreement and powers of attorney to the signatories thereof;
    -  
Seller delivers to Purchaser copies of the general meeting of shareholders of
E-One Europe B.V. and International Environment Equipment Services B.V.
regarding the dismissal and discharge of liabilities of the Company as managing
director of E-One Europe B.V. and International Environment Equipment Services
B.V.
    -  
Copy of the resolutions of the Board of Directors of FSE and/or the Company
adopting a resolution indicating the approval for the transfer of the Shares by
the Seller in compliance with the articles of association of FSE and/or the
Company,
    -  
Seller delivers to the Purchaser copies of the letters notifying the transaction
to the Dutch SER-Merger Committee;
    -  
Seller delivers to Purchaser copies of the documents attesting that the prior
information and consultation procedure of the works council of the Company and,
if applicable, of Seller and the Subsidiaries has been duly carried out and copy
of related opinion issued by the concerned works council in accordance with
applicable law;
    -  
Seller delivers to Purchaser a copy of the offsetting of the debt held on the
company and amounting to ten million seven hundred and four thousand euros
(€10,704,000) through a capital contribution,
    -  
each Party delivers duly executed powers of attorney granted to the Notary by
Seller, Purchaser and the Company for the execution of the Deed of Transfer.
    -  
each Party delivers its counter copy of the duly executed Escrow Agreement.

6.2.  
Closing actions
     
On Closing Date the Parties shall ensure the performance of the following
actions:

  -  
Seller shall procure that the Company acknowledges the transfer of the Shares by
co-signing the Deed of Transfer. The transfer of the Shares and the
acknowledgement of the transfer shall take place by execution of the Deed of
Transfer by the Parties and the Notary. Purchaser shall procure that the Company
shall amend the shareholders’ register forthwith after the execution of the Deed
of Transfer.

- 10 -



--------------------------------------------------------------------------------



 



6.3.  
Payment
     
Until the execution of the Deed of Transfer, the Notary shall hold the Share
Purchase Price in the name of Purchaser. Upon the execution of the Deed of
Transfer, the Notary shall hold the Escrow Amount, subject to the Escrow
Agreement, in the name of Seller and Purchaser jointly and shall hold the
remainder of the Share Purchase Price in the name of Seller and Seller and
Purchaser hereby instruct the Notary to release the remainder of the Share
Purchase Price to the bank account of Seller (for that purpose to be designated
by Seller ultimately one Business Day prior to the Closing Date) after execution
of the Deed of Transfer. The execution of the Deed of Transfer shall be deemed
to be Seller’s confirmation of receipt of the Share Purchase Price and
Purchaser’s full and final discharge (finale kwijting) in relation thereto.
  7.  
Representations and warranties of Seller and Parent
     
Seller and Parent jointly and severally represent and warrant to the Purchaser
that each of the Representations and Warranties set out in Section 7 of this
Agreement are true and accurate at the Closing Date, save to the extent that any
disclosures have been made in this Agreement with respect to a specific and duly
identified representation
     
All representations and warranties in this Section shall be deemed to have been
relied upon by Purchaser.
     
Seller and Parent warrant that none of the representations, warranties or
statements contained in this Agreement is untrue or omits to state any fact
necessary in order to make any of such representations, warranties or statements
not misleading.
     
Where any representation or warranty of Parent or Seller contained in this
Agreement is expressly qualified by reference to knowledge, Parent and Seller
confirm that they have made such due and diligent inquiry as to the matters that
are the subject of the representations and warranties mentioned in this Section
that are reasonable under the circumstances.
     
There shall be no breach of any of the Representations and Warranties if there
would have been no breach but for (i) any change in applicable legislation
coming into effect after Closing Date, whether or not such change purports to
have retroactive effect, or (ii) a new interpretation of existing law by a court
of law or Authority in a judgment or decision published after Closing Date of
this Agreement.
  7.1  
Share capital of the Company and the Subsidiaries
     
The share capital of the Company consists on Closing Date of 612 shares with a
NLG 500 par value per share.
     
On Closing Date , the owners of the Shares are listed in Schedule 7.1.
     
The share capital of each of the Subsidiaries is detailed in Schedule 7.1.
     
Schedule 7.1 identifies, as of Closing Date, (i) the jurisdiction and date of
incorporation of the Company and of the Subsidiaries, and (ii) the names of the
Company’s and the Subsidiaries’ directors.

- 11 -



--------------------------------------------------------------------------------



 



   
The Company does not have any subsidiaries other than the Subsidiaries and does
not hold any minority interest in any other entity, except as listed in
Schedule 7.1.
     
All the Shares and all the Subsidiaries’ shares have been duly and validly
authorized and issued, are fully paid and all the Shares and all the
Subsidiaries’ shares reflected in Schedule 7.1 are free and clear of all Liens.
Seller has good and marketable title to all the Shares.
     
The persons designed in Schedule 7.1 as having proxies from the current manager
of the Company to represent the Company are only employees of the Company.
     
There is no Contract or right of any nature whatsoever with respect to the
issuance, sale, delivery or transfer of the share capital of the Company or any
of the Subsidiaries including any right of conversion or exchange under any
security or other instrument.
     
Neither the Company nor any of the Subsidiaries has issued or agreed to issue
any share and in particular: (i) share of capital, stock or other equity or
ownership interest; (ii) option, warrant or interest convertible into or
exchangeable or exercisable for the purchase of shares of capital stock or other
equity or ownership interests; (iii) interest in the ownership or earnings of
the Company or any of the Subsidiaries or other equity equivalent or
equity-based award or right; or (iv) bond, debenture or other indebtedness
having the right to vote or convertible or exchangeable for securities having
the right to vote.
  7.2  
Power and authority; Effect of Agreement
  7.2.1  
Seller and Parent have all requisite power and authority (corporate or
otherwise) to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance by the
Seller and the Parent of their obligations under this Agreement and the
consummation by them of the transactions contemplated hereby have been duly
authorized, and no other corporate action or proceeding on the part of Seller or
Parent (or their shareholders, if applicable) is necessary to authorize this
Agreement or the consummation of any of the transactions contemplated hereby.
  7.2.2  
The sale of the Shares shall not be deferred or prohibited by any resolution,
judgment, verdict, ruling, letter or comment issued by an administrative or
legal authority in any related jurisdiction.
  7.2.3  
The works council has been informed and consulted by the Company and its
Subsidiaries, when required, in accordance with applicable law.
  7.2.4  
No bankruptcy, insolvency or judicial composition proceedings have been
initiated or applied for under any applicable law against the Seller or the
Parent, nor have any legal proceedings or other enforcement measures of such
type been initiated or applied for with respect to any property or other assets
of the Seller or of the Parent. To the best knowledge of Seller and the Parent,
there exist at Closing date no circumstances which would justify the opening of
such proceedings or the challenge of this Agreement within a three month period
as from Closing Date. The Seller or the Parent is not insolvent or imminently
insolvent. No debt settlement arrangement with respect to the Company and any of
its Subsidiaries or other compromise or arrangement between the Company and any
of its Subsidiaries and any of their creditors has been proposed or approved.
  7.2.5  
The execution, delivery and performance by Seller and Parent of this Agreement
and the consummation by Seller of the transactions contemplated herein do not
and will not, with or without the giving of notice or the lapse of time, or
both, (i) violate any law, rule or regulation

- 12 -



--------------------------------------------------------------------------------



 



   
to which Seller, Parent or the Company or any of their respective assets or
properties is subject, (ii) violate any order, writ, injunction, judgment or
decree applicable to Seller, Parent, the Company or the Subsidiaries or any of
their respective assets or properties, (iii) conflict with, or result in a
breach of any term or condition of the articles of association of the Company or
of any of the Subsidiaries, or (iv) with the exception of the change of control
provisions included in the Contracts with Amsterdam and Circulus (Apeldoorn),
conflict with, or result in a material breach of or default under, or give rise
to any right of termination, cancellation or acceleration under, any of the
terms, conditions or provisions of any Contract to which the Company or any of
the Subsidiaries is a party or by which the Company, any of the Subsidiary or
any of its/their assets or properties may be bound.

   
Seller and Parent shall use until and after Closing Date their best efforts to
assist Purchaser and the Company to obtain any consents and waivers necessary
for the Company and the Subsidiaries to continue any of the Contracts listed in
article 7.2.5 under their existing terms and conditions, without any payment,
penalty or event of acceleration. To Parent or Seller’s best knowledge, there is
no specific reason the Company does not obtain said consents.
  7.2.6  
Seller, Parent and the Company have all requisite power and authority to
execute, deliver and perform the Operative Documents to which they are a party
and to consummate the transaction contemplated thereby. The execution, delivery
and performance by Seller, Parent and the Company of their obligations under
such Operative Documents and the consummation by them of the transactions
contemplated thereby has been duly authorized by each of Seller, Parent and the
Company, and no other corporate action or proceeding on the part of the Company,
Seller or Parent (or if applicable their shareholders) is necessary to authorize
such Operative Documents or the consummation of any of the transactions
contemplated thereby. Each of such Operative Documents constitutes valid and
binding obligations of Seller, Parent and the Company, enforceable against them
in accordance with their terms.
  7.2.7  
The execution, delivery and performance by Seller and Parent of each of the
Operative Documents to which they are a party and the consummation by Seller and
Parent of such will not, with or without the giving of notice or the lapse of
time, or both, (i) violate any law, rule or regulation to which Seller, Parent
or the Company or any of their respective assets or properties is subject,
(ii) violate any order, writ, injunction, judgment or decree applicable to
Seller, Parent or the Company or any of their respective assets or properties,
(iii) conflict with, or result in a breach of any term or condition of the
articles of association of the Company and/or the Subsidiaries or (iv) with the
exception of the change of control provisions included in the Contracts with
Amsterdam and Circulus (Apeldoorn), conflict with, or result in a material
breach of or default under, or give rise to any right of termination,
cancellation or acceleration under, any of the terms, conditions or provisions
of any Contract to which the Company or any of the Subsidiaries is a party or by
which the Company, any of the Subsidiaries or any of their assets or properties
may be bound.
  7.3  
Investments
     
The Company and the Subsidiaries will not have any direct or indirect stake in
the share capital of any Dutch or foreign legal entity with the exception of the
Subsidiaries themselves, or any rights to have such a stake. As at Closing Date,
the Company and the Subsidiaries are not part of a partnership or of any
association or organization together with third parties, for which they could be
held liable to pay for their debts or they may have to contribute to their
capital or equity. As at Closing Date, the Company and the Subsidiaries will not
have the obligation to acquire by any means, an equity interest or investment in
the equity capital of any corporation, partnership, joint venture or other
Person pursuant to any agreement.

- 13 -



--------------------------------------------------------------------------------



 



   
The Company and the Subsidiaries do not and have not been appointed to carry out
the duties of a corporate officer in any third party company.

7.4  
Organization; Assets
  7.4.1  
The Company and the Subsidiaries are private limited companies duly organized,
validly existing and in good standing under their applicable laws, and the
Company as well as the Subsidiaries have all requisite corporate or other power
and authority to own, lease and operate their assets and properties and to carry
on their business as and where such business is now being conducted. Their
corporate purposes are in accordance with their day to day business. The legal
records of the Company and of the Subsidiaries are up to date and in compliance
with applicable law.
  7.4.2  
The assets and properties currently owned by or leased to the Company or by the
Subsidiaries include all of the assets and properties used or held for use in
connection with, or that relate to or are necessary for the Company or for the
Subsidiaries to conduct their business and operations in all material respects
as presently conducted by the Company and by the Subsidiaries. The assets which
serve the business are in all material respects in good working order, condition
and repair and are suitable for the conduct of the business and operations of
the Company and of the Subsidiaries as presently conducted. Unless otherwise
specified in Schedule 7.4.2, the business of the Company and of the Subsidiaries
does not depend on the use of material assets owned by, or material facilities
and material services provided by Seller or Affiliate Companies of Seller.
  7.5  
Financial information
  7.5.1  
Schedule 7.5 contains true and complete copies of the Consolidated Accounts
2008, and the Consolidated Interim Accounts.
  7.5.2  
The Consolidated Accounts (including the Consolidated Accounts 2008) of the
Company and of the Subsidiaries, as well as the Consolidated Interim Accounts
(i) have been prepared according to Dutch generally accepted accounting
principles consistently applied in all material respects (“Dutch GAAP”) and
(ii) present a true and fair view of the assets and liabilities, financial
conditions and result of operations of the Company and its Subsidiaries, as for
the times and for the period referenced therein.
  7.5.3  
The books and accounting records required by the regulations in force have been
duly and regularly kept by the Company and the Subsidiaries.
  7.5.4  
Since December 31, 2005 there has been no change in the accounting principles
and policies applied by the Company and the Subsidiaries and except if mentioned
in the audited statement.
  7.5.5  
The Company and its Subsidiaries maintain separate books and records of the
accounts.
  7.6  
Undisclosed Liabilities
     
The Company and the Subsidiaries have no Liabilities as of 31 December 2008,
except Liabilities which are disclosed and/or included in the Consolidated
Accounts 2008
     
The Company and the Subsidiaries have no Liabilities as of 27 June 2009, except
Liabilities which are disclosed and/or included in the Interim Consolidated
Accounts.
  7.7  
Accounts Receivable and Accounts Payable

- 14 -



--------------------------------------------------------------------------------



 



7.7.1  
All accounts receivable of the Company and of the Subsidiaries as at 27
June 2009 are reflected in the Interim Consolidated Accounts, in accordance with
Dutch GAAP, have arisen in the ordinary course of business of the Company and of
its Subsidiaries and are consistent with past practice.
  7.7.2  
All accounts payable of the Company and of the Subsidiaries as at 27 June 2009
are reflected in the Interim Consolidated Accounts, in accordance with Dutch
GAAP, represent purchases or expenses actually made or incurred in the ordinary
course of business of the Company and of its Subsidiaries and represent valid,
legal and binding obligations of the Company and its Subsidiaries.
  7.8  
Title and Related Matters
     
Notwithstanding the Trademark Rights (as defined in Section 7.9 and as to which
the representations in Section 7.9 shall apply) and Real Property (as defined in
Section 7.18.1 and as to which the representations in Section 7.18 and related
schedules apply), and excepting minor rights and retention of title arrangements
arising by operation of law or provided within a contract, the Company and the
Subsidiaries have good and marketable title, free and clear of all Liens, to all
properties and assets reflected in the Consolidated Accounts 2008, and the
Interim Consolidated Accounts or acquired after the date thereof by such Company
or Subsidiary. There are no assets and properties necessary to conduct the
business of the Company or of its Subsidiaries or of a material value other than
those included in the above listed accounts.
  7.9  
Trademarks, etc.
  7.9.1  
There is no recorded patent or copyright registration owned by the Company
and/or by the Subsidiaries and only two registered trademarks owned by the
Companies specified in Schedule 7.9.1 (the “Trademark Rights”). “Ravo” is not a
registered trademark owned by the Company and/or by the Subsidiaries in the
Netherlands or in any other countries except for Kuwait and the People’s
Republic of China. Parent or Seller or their Affiliates do not have any right
whatsoever on “Ravo” name and to Parent’s or Seller’s best knowledge, no third
party have such rights. Schedule 7.9.1 lists all unrecorded or unregistered
trademark, patent or copyright used by the Company and/or by the Subsidiaries.
Except as set forth in Schedule 7.9.1, (i) no other Person is licensed or
authorized by the Company and/or by the Subsidiaries to use any of the Trademark
Rights; (ii) the Company and/or the Subsidiaries do not use any of the Trademark
Rights by consent of or license from any other rightful owner thereof, and the
same are free and clear of all Liens, and the Company and the Subsidiaries have
the exclusive right to use such registered marks on the goods or services for
which they are currently used, or on the goods and services specified in the
respective trademark registrations subject to any conditions or limitations
therein; (iii) the conduct of the business of the Company as well as the one of
the Subsidiaries as now being conducted does not conflict with any patents,
trademarks, service marks, names, trade names or copyrights of others in any way
which has an adverse effect on the business, assets, liabilities, operations,
prospects or financial condition of the Company and/or of the Subsidiaries ;
(iv) the Company and the Subsidiaries solely own good and valid title to the
Trademark Rights, and to Seller’s and Parent’s knowledge, there is no fact which
raises any issue as to the validity of the Trademark Rights; (v) all the fees
due and necessary for the maintenance of these rights have been fully paid, all
filings for retention periods have been made and all other material steps for
the maintenance of these rights have been undertaken; and (vi) except as set
forth in Schedule 7.9.1, there is no pending litigation or proceeding in or
before any Authority, nor the Company or the Subsidiaries have received any
written notice in which any of the Trademark Rights are being challenged or
contested; (vii) except as set forth in Schedule 7.9.1, the Company and the
Subsidiaries have not received any written notices,

- 15 -



--------------------------------------------------------------------------------



 



   
relating to infringement of the rights of others arising from the present use of
the Trademark Rights., and to Seller’s and Parent’s best knowledge, the subject
matter of the Trademark Rights do not thereby infringe; (viii) the Company
and/or the Subsidiaries have not contracted to provide indemnification for
infringement of the intellectual property rights of others, or to grant any
license of the Trademark Rights to any other Person or receive a license to use
any patent, trademark or copyright from a third party, except as set forth in
Schedule 7.9.1, or to undertake or covenant not to sue any other Person with
respect to the Trademark Rights; and (ix) the Company and/or the Subsidiaries
have no obligation to compensate any Person for the development, use, sale or
exploitation of any Trademark Right.

   
As at Closing Date and to the best knowledge of Seller no employee of the
Company or of the Subsidiaries is, or is now expected to be, in default under
any term of any employment Contract, agreement or arrangement relating to any
Trademark Right or non-competition Contract relating to any Trademark Right or
its development or exploitation.
  7.9.2  
Except as set forth in Schedule 7.9.1 regarding RAVO Spa., the Company and the
Subsidiaries have not granted to any Person the right to use the name RAVO, any
similar names, or any of the names or the letter combinations set forth in
Schedule 7.9.1 as a trade name, trademark, corporate or firm name.
  7.9.3  
Software
     
The computer software used by the Company and/or by the Subsidiaries to run
their business includes licensed software (“Licensed Software”) and owned
software (“Owned Software”) (collectively the “Software”) as set forth in
Schedule 7.9.3. The Software performs substantially as it is intended to and
neither the Seller nor the Parent is aware of any material defects therein. The
Company as well as the Subsidiaries have disclosed to Purchaser all available
copies of user and technical documentation related to the Owned Software.
  7.10  
Litigation
     
Except as set forth in Schedule 7.10, there is no action, suit, arbitration or
legal, administrative or other proceeding or investigation pending or, to
Seller’s and Parent’s best knowledge, threatened, against the Company and the
Subsidiaries. The Company and/or the Subsidiaries are not a party to or subject
to the provisions of any judgement, order, injunction, decree or award of any
Authority against or affecting the Company and/or the Subsidiaries. Except as
set forth in Schedule 7.10, the Company and the Subsidiaries are presently not
engaged in any legal action to recover moneys due to them or damages sustained
by them. There is no action, suit, proceeding or investigation pending or, to
Seller’s or Parent’s best knowledge, threatened, which would give any third
party the right to enjoin or rescind or cause an alteration in the transactions
contemplated hereby.
  7.11  
Compliance with Laws; Permits
     
Except as to environmental matters as to which the Seller’s and Parent’s
representations and warranties in Section 7.15 shall apply:
  7.11.1  
The Company and the Subsidiaries are in compliance in all material respects with
all applicable laws, regulations, ordinances, rules, orders, judgments and
decrees of any Authority in connection with their assets, properties and
business. The Company and the Subsidiaries have not received any notice of any
failure to comply with, and to Seller’s and Parent’s best knowledge, there are
no circumstances which indicate that the Company and/or Subsidiaries are in
violation of, any such laws, regulations, ordinances, orders, judgments or
decrees.

- 16 -



--------------------------------------------------------------------------------



 



7.11.2  
There is to the best knowledge of Seller and Parent no order, judgment or decree
of any Authority, including without limitation any requirement in connection
with the provision of any services of the Company, of the Subsidiaries or their
properties and assets or the conduct of their business and there is no legal,
administrative, arbitration or other proceeding or governmental investigation
pending or to Seller’s or Parent’s best knowledge, threatened against or
relating to the Company, the Subsidiaries or their assets, properties or
business.
  7.11.3  
All licenses, permits, applications, filings, registrations, rights, easements,
permissions, authorizations and consents required by applicable law to own any
of its assets, to occupy any real estate, to store or transport any inventory,
to market and provide each and every one of its services or otherwise necessary
to operate their business in each jurisdiction in which business is conducted
have been obtained, are in force, and to Seller’s and Parent’s best knowledge
are being complied with except where the failure to obtain, maintain or comply
with such licenses, permits, applications, filings, registrations, rights,
easements, permissions, authorizations and consents required by applicable law
would not prevent or restrict the Company or the Subsidiaries from conducting
their operations in a proper manner as at Closing Date.
  7.12  
Tax Matters
  7.12.1  
For the purposes of this Agreement, “Tax” or “Taxes” means (i) any federal,
state, municipal, local or foreign income, gross receipts, capital, paid-up
capital, capital gains, franchise, alternative or add-on minimum, estimated,
sales, use, goods and services, transfer, registration, value added, excise,
natural resources, severance, stamp, occupation, premium, windfall profit,
environmental, customs, duties, real property, special assessment, personal
property, capital stock, social security, unemployment, employment, disability,
payroll, license, employee or other withholding, contributions or other tax, of
any kind whatsoever, including any interest, penalties or additions to tax or
additional amounts in respect of the foregoing and (ii) any liability with
respect to the foregoing as a result of being or formerly having been a member
of any affiliated, consolidated, combined, unitary, or similar group, as a
result of any transferee liability in respect of the foregoing, whether arising
as a result of any agreement or otherwise by operation of law and (ii) “Tax
Returns” shall mean all returns, declarations, reports, information returns and
statements required to be filed by the Company or by the Subsidiaries in
connection with Taxes.
  7.12.2  
The Company and the Subsidiaries belong to a tax consolidation for both
corporate income tax and VAT purposes.
  7.12.3  
The Company and the Subsidiaries will not bear any liabilities as a consequence
of, in relation to their exit from the corporate tax consolidated group. Any Tax
liabilities relating to periods before the break-up of the Tax consolidated
group will be borne by the Seller and Parent. Seller and Parent shall have no
right of recourse towards neither the Company and its Subsidiaries nor the
Purchaser with this respect.
  7.12.4  
The Company is the head of a VAT unity. The VAT unity shall remain after Closing
and the present agreement shall have no consequences on the VAT unity.
  7.12.5  
The Company and the Subsidiaries have accurately prepared and timely filed in
the manner prescribed by applicable law all Tax Returns required by applicable
law to be filed by them prior to or as of the Closing Date. Such Tax Returns are
true, complete, accurate and correct and accurately reflect the liability for
Taxes of the Company and each of the Subsidiaries and do not contain a
disclosure statement required under applicable law. Neither the Company nor any
of the Subsidiaries has filed, nor are the Company or the Subsidiaries required
to have filed, a

- 17 -



--------------------------------------------------------------------------------



 



   
disclosure letter pursuant to applicable law. Each of the Company and the
Subsidiaries is and has been in compliance with all applicable laws pertaining
to Taxes, including all applicable laws relating to record retention.
  7.12.6  
Seller and Parent represent the amount of the Agreed tax carried forward losses.
  7.12.7  
All Taxes related to the Company and the Subsidiaries have been timely paid and
all Taxes related to the Company and the Subsidiaries have been duly provided
under Dutch or other tax law prior to or as of the Closing Date.
  7.12.8  
No written claim has been made by any taxing authority in any jurisdiction where
the Company or any of the Subsidiaries does not file Tax Returns that the
Company or the Subsidiaries is or may be subject to Tax by that jurisdiction. No
extensions or waivers of statutes of limitations with respect to any Tax Returns
have been given by or requested from the Company or any of the Subsidiaries.
  7.12.9  
Neither the Company nor any of the Subsidiaries is a party to any legal or
administrative proceeding by any taxing authority, nor does the Company or any
of the Subsidiaries have knowledge of any pending or threatened legal or
administrative proceeding by any taxing authority.
  7.12.10  
All assessments made against the Company or any of the Subsidiaries as a result
of any examinations by any taxing authority have been fully paid and, to the
knowledge of the Company, no rationale underlying a claim for Taxes has been
asserted previously by any taxing authority that reasonably could be expected to
be asserted in any other period.
  7.12.11  
There are no Liens for Taxes, other than Liens for current Taxes not yet due and
payable, upon the assets of the Company or any of the Subsidiaries.
  7.12.12  
Neither the Company nor any of the Subsidiaries is a party to or bound by any
tax indemnity, tax sharing or tax allocation agreement.
  7.12.13  
Neither the Company nor any of the Subsidiaries is a party to or bound by any
closing agreement or offer in compromise with any taxing authority.
  7.12.14  
Neither the Company nor any of the Subsidiaries has any liability for Taxes of
any Person other than the Company and the Subsidiaries under applicable law as
transferee or successor, by Contract or otherwise.
  7.12.15  
Neither the Company nor any of the Subsidiaries has agreed to make, nor is it
required to make, any adjustment under applicable law by reason of a change in
accounting method or otherwise. Neither the Company nor any of the Subsidiaries
has taken any action that is not in accordance with past practice that could
defer a liability for Taxes of the Company or any Subsidiaries from any taxable
period ending on or before Closing Date to any taxable period ending after such
date.
  7.12.16  
The transfer of the Shares to Purchaser shall not directly trigger any real
estate taxes or transfer taxes for the Purchaser provided for by Dutch law.
  7.13  
Shareholders Agreements
     
Except for this Agreement or as set forth in Schedule 7.13, there are no
Contracts among or between the shareholders of the Company or any of the
Subsidiaries or any Affiliated

- 18 -



--------------------------------------------------------------------------------



 



   
Companies thereof or between a shareholder of the Company or of the Subsidiaries
or any Affiliated Companies thereof and the Company and/or any of the
Subsidiaries with respect to the Shares, the Subsidiaries shares or the business
or operations of the Company that will be binding on the Company or any
Subsidiary following the Closing Date.
  7.14  
Consents
     
Except for the Contracts referred to in article 7.2.5, no consent, approval or
authorization of, or exemption by, or filing or registration with, any Authority
or any other Person (in particular with respect to (i) Contracts entered into by
the Company and/or any of its Subsidiaries and (ii) any quotation, bid or
proposal for a material amount submitted by the Company and/or any of its
Subsidiaries) is required in connection with the execution, delivery and
performance by Seller, Parent or the Company of the transactions contemplated by
this Agreement.
  7.15  
Environmental Matters
     
Except as set forth in Schedule 7.15, (a) the operations of the Company and of
the Subsidiaries comply in all material respects with all applicable
environmental and health and safety statutes and regulations (“Environmental
Law”); (b) none of the operations of the Company or of the Subsidiaries is
subject to any pending or, to Parent and Seller’s best knowledge, threatened
judicial or administrative proceeding alleging the violation of any
Environmental Law; (c) to Seller’s and/or Parent’s best knowledge, there are no
hazardous wastes or toxic substances in, on, over or under the Real Property;
and (d) the Company as well as the Subsidiaries possess all material
environmental permits and authorizations required by any Environmental Law to
conduct the operations as presently conducted.
  7.16  
Material Contracts — Leases
  7.16.1  
Schedule 7.16.1 contains a list identifying the address of all real property
leased by the Company and/or the Subsidiaries (the “Lease(s)”). Each of them
enjoys peaceful and undisturbed possession under the Leases to which it is a
party.
  7.16.2  
Schedule 7.16.2 contains a list of each material agreement, arrangement,
commitment, Contract, lease, license or other Contract (including, without
limitation, with any Authority or government-owned enterprise but excluding the
agreements referred to in article 7.17. and 7.4.2 and related schedules) to
which the Company and/or any of the Subsidiaries are a party or by which any of
their respective properties or assets may be bound, other than a Lease (a
“Material Contract”).
  7.16.3  
Each Material Contract, Lease, is valid and enforceable in accordance with its
terms. Except with respect to the change of control provisions for the Contracts
referred to in article 7.2.5 (iv), there is no material breach by the Company
and/or the Subsidiaries and to the best knowledge of Seller and Parent, no
material breach by any other contracting party.
  7.16.4  
Schedule 7.16.4 contains a list of each material quotation, bid or proposal
submitted to third parties by the Company or any of its Subsidiaries that is
outstanding as of the Closing Date.
  7.17  
Employees

- 19 -



--------------------------------------------------------------------------------



 



7.17.1  
Schedule 7.17.1 contains for the Company and each of the Subsidiaries an updated
list of all employees; any third party not included in the list cannot validly
claim to be an employee of the Company or of any of the Subsidiaries.
  7.17.2  
As at Closing Date, no employee has given or received written notice of
termination of his/her employment or has entered into a termination agreement
with the Company or any of the Subsidiaries or has received or made a written
offer of such an agreement. No employee of the Company or of any of the
Subsidiaries is entitled to any severance payments or termination rights solely
on account of the consummation of the transactions set forth in this Agreement.
  7.17.3  
Schedule 7.17.3 contains for each business operation of the Company and of the
Subsidiaries a list of all as of Closing Date applicable collective bargaining
agreements and company bargaining agreements and all industry and company-level
agreements applicable to the Company and/or the Subsidiaries.
  7.17.4  
Schedule 7.17.4 contains a correct and complete description of all specific
promises and relevant to remuneration or termination of employment which are
applicable to the Company and/or the Subsidiaries in addition to those that may
be required by applicable law. As at Closing Date the Company or any of its
Subsidiaries has not undertaken to make any severance or termination payments to
any of its employees or officers.
  7.17.5  
There are no stock option plans, virtual stock and stock appreciation rights
plans or other employee participation schemes in the Company and/or the
Subsidiaries except for those listed in Schedule 7.17.5. The Company and/or the
Subsidiaries will not incur any Liability whatsoever towards their current or
former employees in connection with their rights resulting from the schemes
listed in Schedule 7.17.5, as a result of the change of control of the Company
(and indirectly, of the Subsidiaries) notwithstanding any of the provisions of
plans listed in Schedule 7.17.5 and 7.17.4.
  7.17.6  
The Company’s and the Subsidiaries’ retirement pension schemes, mandatory profit
sharing schemes, voluntary profit sharing schemes and savings plans, as well as
the employees benefit plan are as set forth in Schedule 7.17.6 as well as the
name of the entity managing these schemes on behalf of the Company and the
Subsidiaries. To the best knowledge of the Seller and the Parent such plans are
managed in compliance with the applicable laws and regulations. The transfer of
the Shares to Purchaser will not modify the rights of these employees under one
or more of the above-mentioned schemes and/or plans. Schedule 7.17.6 contains a
complete and correct list of all plans, whether of collective or individual
nature, including commitments based on works custom, regarding company pensions
under which the Company and/or the Subsidiaries have any obligations vis-à-vis
current and past employees, directors and dependants thereof to provide company
pension benefits, whether directly or via an external funding vehicle (the
“Pension Schemes”).
  7.17.7  
The Company and/or the Subsidiaries have not been subject to any strike during
the last five (5) years.
  7.17.8  
There are no pending labour disputes with an amount in dispute exceeding two
thousand euros (€2,000) against the Company and/or any of the Subsidiaries.
  7.17.9  
During the last three (3) years, neither the Company nor any of the Subsidiaries
has received any notification informing it that a member of its staff had a work
accident or became significantly ill or disabled as a result of the Company’s
business, except for those listed in Schedule 7.17.9 and except if the above
staff member is not either ill or disabled or injured as at Closing Date.

- 20 -



--------------------------------------------------------------------------------



 



7.18  
Real Property
  7.18.1  
As used herein, the term “Real Property” shall mean all of the following:

  (i)  
all land and easements owned, used, held for use, or occupied by the Company
and/or by any of the Subsidiaries and all buildings, structures and other
improvements thereof or thereon necessary to the business;
    (ii)  
all rights in and to the Real Property described in subparagraph (i) above; and
    (iii)  
all real estate leasehold interests owned by the Company and/or by any of the
Subsidiaries as a tenant, necessary to the business, excluding leases from the
Company or any of the Subsidiaries, and all other real property interests owned
by the Company or any of the Subsidiaries.

7.18.2  
The Company and the Subsidiaries have good and marketable title to the Real
Property reflected in Schedule 7.18.2 as owned by them, free and clear of all
easements, restrictions, covenants, conditions or other Liens of any character
whatsoever except (i) conditions or restrictions which do not with respect to
the parcel of Real Property so encumbered have a material effect on the actual
or intended use of such property, (ii) public or private roadway rights-of-way
or utility easements which do not underlie any buildings, (iii) real property
leases to the Company or any of the Subsidiaries, (iv) taxes and assessments
which are a lien but which are not yet due and payable or which are being
contested in good faith by appropriate proceedings and for which appropriate
reserves have been established and disclosed in writing to Purchaser and
(v) except as reflected in Schedule 7.18.2.
  7.18.3  
Except as to matters concerning Environmental Laws, (i) to Seller’s and Parent’s
best knowledge the Real Property conforms in all material respects to any and
all applicable laws, zoning and building ordinances, and (ii) the Company and
the Subsidiaries have not received any notice of any material violation of any
law, ordinance or regulation in connection with the operation or use of such
Real Property.
  7.19  
Insurance
     
A list of particulars of the insurance policies related to the Company and its
Subsidiaries currently in force as at Closing date is reflected in
Schedule 7.19. In respect of all insurance policies related to the Company and
its Subsidiaries, all premiums will have been paid until Closing. Neither the
Parent, the Seller nor the Company has received any written notification from
its insurance carriers purporting to cancel coverage under any such insurance
policies. The Parent and/or Seller provided policies that shall not continue to
cover the Company or the Subsidiaries from and after Closing.
  7.20  
Maintenance of Business
     
To Seller’s and Parent’s best knowledge, none of the material customers of the
Company and/or of the Subsidiaries intends to cease doing business with the
Company, the Subsidiaries or to reduce materially the amount of the business
that it is presently doing with the Company and/or with the Subsidiaries.
  7.21  
Absence of Conflicts of Interest

- 21 -



--------------------------------------------------------------------------------



 



7.21.1  
Neither Seller or Parent nor to Parent or Seller’s best knowledge any director,
officer, senior management personnel or salaried employee of the Company and/or
of the Subsidiaries nor any Affiliate Companies of Parent has any material
direct or indirect interest in any competitor, supplier or customer of the
Company and/or of the Subsidiaries.
  7.21.2  
As at Closing Date, neither Parent, nor Seller, nor any Affiliate Companies
shall have any interest in or contractual relationship with the Company or any
of the Subsidiaries, except the commercial relationship with FS Vama and FS
Dépôt.
  7.22  
Company and the Subsidiaries free of any inter-group debts or payables
     
The Company and the Subsidiaries are sold free of any inter-group debts or
payables or similar commitments between the Company or the Subsidiaries and
Parent or its Affiliate Companies, with the exception of any inter-group debts
or payables or other commitments underlying commercial transactions entered into
the normal course of business of the Company or the Subsidiaries and completed
on an arm’s length basis.
  7.23  
Absence of Certain Changes or Events
  7.23.1  
Since the date of the Consolidated Accounts 2008 and until Closing Date, the
Company and the Subsidiaries have maintained a working capital in a manner
consistent with recent past practices and consistent accounting principles in
all material respects have been used over time. In particular, the Company and
the Subsidiaries have:

  (i)  
paid their accounts payable in accordance with legal and customary contractual
payment terms and with past practice,
    (ii)  
collected their accounts receivable in accordance with legal and customary
contractual payment terms and with past practice,
    (iii)  
not completed any payment whatsoever to the Seller, the Parent or any of their
Affiliate Companies other than payment consistent with past practices, nor
completed any payment that would not be justified in consideration for the
services rendered, with the exception of the offsetting of intercompany
obligations as listed in Schedule 7.23.1 (iii) and except with respect to a
dividend payment amounting to € 117,033 made on 15 July 2009.

The Company and the Subsidiaries have:

  (i)  
not completed any payment whatsoever to the Seller, the Parent or any of their
Affiliate Companies other than the Company and the Subsidiaries since 9
July 2009 except with respect to a dividend payment amounting to € 117,033.
    (ii)  
carried out their businesses on a stand alone basis since 27 June 2009.

7.23.2  
Since the date of the Consolidated Accounts 2008, the Company and the
Subsidiaries have conducted their respective businesses in the ordinary and
usual course and there has not been:

  (i)  
any purchase or other acquisition of any assets or securities from any other
Person, or any acquisition, sale, lease, license or transfer of any material
asset, property, security or right of the Company or any of the Subsidiaries
other than in the ordinary course of business consistently with past practices;

- 22 -



--------------------------------------------------------------------------------



 



  (ii)  
any new joint venture, partnership, variable interest entity, teaming agreement
(exclusive of subcontractor or sub-consultant Contracts entered into in the
ordinary course of business consistently with past practice), strategic
alliance, exclusive dealing, non competition or similar Contracts or
arrangements;
    (iii)  
any declaration or payment of any dividend or reserves of the Company or any of
the Subsidiaries except with respect to the capital contribution provided for in
the Agreement or except with respect to the offsetting of intercompany
obligations as listed in Schedule 7.23.1 (iii) and except with respect to a
dividend payment amounting to € 117,033.
    (iv)  
Except with respect to RAVO ITALY and RAVO GERMANY as well as with the RAVO
Belgium branch, any plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
of the Company or any of the Subsidiaries, or other altering of the Company’s or
of a Subsidiary’s corporate structure;
    (v)  
any creation, assumption or sufferance of the existence of (whether by action or
omission) any Lien on any assets reflected on the Consolidated Accounts 2008 or
on the capital stock of the Company or any of the Subsidiaries;
    (vi)  
any issuances or sale by the Company or any of the Subsidiaries of any of their
respective shares of capital stock, or securities exchangeable, convertible or
exercisable therefore, or of any other of their respective securities, or any
arrangement or Contract with respect to the issue and sale of capital stock or
any other securities of the Company or any of the Subsidiaries, or make any
other changes in the capital structure of the Company or any of the
Subsidiaries;
    (vii)  
any material damage to or loss of any asset or property used in the business,
whether or not covered by insurance, or any action or failure to take any action
if such action or inaction would have materially affected the applicability of
any insurance in effect that covers all or any of the assets of the Company or
any of the Subsidiaries;
    (viii)  
any material transaction or commitment made, or any material Contract or
agreement entered into, by the Company or any of the Subsidiaries relating to
their respective assets or business (including the acquisition or disposition of
any assets) or any loss or relinquishment by the Company or any of the
Subsidiaries of any Material Contract or other material right, other than
transactions and commitments in the ordinary course of business in accordance
with their respective customary practices;
    (ix)  
any commencement or notice of or, to Seller’s or Parent’s knowledge, any threat
of the commencement of any lawsuit or proceeding against or investigation of the
Company or any of the Subsidiaries;
    (x)  
any amendment or change to the articles of association or other organizational
or governing documents of the Company or of any of the Subsidiaries;
    (xi)  
except if mentioned in the Consolidated Accounts any change by the Company and
its Subsidiaries on a consolidated basis in their accounting principles, methods
or practices or in the manner they keep their books and records or any change by
the Company and its Subsidiaries on a consolidated basis of their current
practices with regards to sales, receivables, payables, accrued expenses or
accrued bonuses, except as required by Dutch GAAP, consistently applied for all
relevant periods;

- 23 -



--------------------------------------------------------------------------------



 



  (xii)  
any material change in the terms of any employee benefit plan or Pension Scheme
or employee agreement or any increase in (or commitment, oral or written, to
increase) compensation or benefits payable under any employee benefit plan or
Pension Scheme (including the acceleration of the right to receive benefits or
payment there under), or any increase in the rate of compensation of employees
or directors, generally, except in the ordinary course, in accordance with past
practice;
    (xiii)  
any adoption of a new employee benefit plan or Pension Scheme or any termination
of any existing employee benefit plan or Pension Scheme;
    (xiv)  
any loan to, or guarantee or assumption of any loan or obligation on behalf of,
any director, officer, Sellers or employee of the Company or any Subsidiary;
    (xv)  
any formal notification by the top ten customers of the Company as listed in
Schedule 7.23.2 (xv) indicating any intention to stop, or materially decrease
the rate of, buying goods or services from the Company or any of the
Subsidiaries or to change its current business relationship with the Company or
any of the Subsidiaries. For the avoidance of doubt, Fayat as one of the top ten
customers cannot claim for damages against Seller in case Fayat indicated its
intention to stop, or materially decrease the rate of, buying goods or services
from the Company or any of the Subsidiaries or to change its current business
relationship with the Company or any of the Subsidiaries
    (xvi)  
any election or changes in any election in respect of Taxes, any closing
agreement, any settlement of any claim or assessment in respect of Taxes, or any
consent to any extension or any waiver of the limitation period applicable to
any claim or assessment in respect of material Taxes;
    (xvii)  
any creation or provision of any guarantee, indemnity, counter-indemnity, letter
of comfort or other similar agreement to secure an obligation of a third party;
    (xviii)  
any notification of any alleged non-compliance with the terms and conditions of
any material Contract or any applicable law or regulation governing the
performance, billing and cost practices of any material Contract;
    (xix)  
any notification by any governmental authority of any alleged Tax deficiency,
claim or intention to initiate an audit or administrative review of any Tax
Return;

8.  
Representations and warranties of Purchaser
     
The Purchaser represents and warrants to each of the Seller and the Parent that
the Representations and Warranties set out in this Section to the Seller and
Parent are true and accurate as at Closing Date, save to the extent that any
disclosures have been made in this Section with respect to a specific and duly
identified representation.
     
All representations and warranties in this article shall be deemed to have been
relied upon by the Seller and the Parent.
     
Purchaser warrants that none of the representations and warranties contained in
this Section is untrue or omits to state any fact necessary in order to make any
of such representations and warranties not misleading.

- 24 -



--------------------------------------------------------------------------------



 



   
Where any representation or warranty of Purchaser contained in this Section is
expressly qualified by reference to knowledge, information and belief, Purchaser
confirms that it has made such due and diligent inquiry as to the matters that
are the subject of the representations and warranties mentioned in this Section
that are reasonable under the circumstances.

   
There shall be no breach of any of the Representations and Warranties mentioned
in this Section if there would have been no breach but for (i) any change in
applicable legislation coming into effect after Closing Date, whether or not
such change purports to have retroactive effect, or (ii) a new interpretation of
existing law by a court of law or Authority in a judgment or decision published
after Closing Date of this Agreement.
  8.1  
Purchaser Knowledge
     
The Purchaser warrants to the Seller and the Parent that as at Closing Date it
has no knowledge or reason to suspect that any representation or warranty
provided by Seller or Parent is materially untrue or materially misleading in
any material respect that would have adverse consequences for the Company and
its Subsidiaries. Purchaser acknowledges and agrees that it will have no Claim
for any breach of any representation or warranty to the extent that it has such
knowledge or reason to suspect that any representation or warranty provided by
Seller or Parent is materially untrue or materially misleading in any material
respect that would have adverse consequences for the Company and its
Subsidiaries For the avoidance of doubt, Purchaser may still have a Claim for a
breach of representations and warranties it has no knowledge of at Closing Date
but based on knowledge after Closing Date.
  8.2  
Status of Purchaser
     
The Purchaser has the right, power and authority to enter into this Agreement
and each other Operative Document and to consummate the transactions
contemplated by, and otherwise to comply with and perform its obligations under,
this Agreement and the other Operative Documents. The execution and delivery by
the Purchaser of this Agreement and the other Operative Documents has been
authorized by all necessary corporate action. The execution and performance of
this Agreement and the other Operative Documents by the Purchaser does not
violate, conflict with, constitute a default under or otherwise violate the
terms of (i) any Contract, (ii) any judgment, decree, ruling or order of any
Authority, (iii) any applicable law or (iv) the governing documents of
Purchaser. No consent, approval order or authorization of any Person or
Authority is required in connection with the execution or delivery of this
Agreement or any Operative Document.
  9.  
Covenants of the Parties
  9.1  
Cooperation
     
Each of the Parties hereto will use its reasonable best efforts to cause the
consummation of the transactions contemplated herein in accordance with the
terms and conditions hereof and applicable law. Each of the Parties hereto will
use its reasonable best efforts to obtain all governmental consents and
approvals necessary to consummate the transactions contemplated by this
Agreement and to cause the different closings to occur. Seller and Parent shall
use their best efforts to obtain the consent or approval of third Persons to the
transactions contemplated hereby.

- 25 -



--------------------------------------------------------------------------------



 



9.2  
Transfer by Seller and Parent of the tax carried forward losses.
     
Seller, Parent and Company shall take all necessary actions to ensure that all
tax loss carry forwards that are attributable to the Company and its
Subsidiaries in the period until Closing Date will remain available for the
Company and its Subsidiaries going forward. This includes filing a joint request
on behalf of the Seller and the Company and its Subsidiaries to be filed with
the FY09 CIT return of Seller, preparation of supporting documentation for
attributing the tax loss carry forwards to the Company and its Subsidiaries and
cooperating in supplying the tax authorities with any relevant additional
information.
  9.3  
Break-up of the Tax consolidation
     
The Parties agree that the Company and the Subsidiaries will leave the tax
consolidation both for corporate and tax purposes on Closing Date.
     
Company with the Seller and Purchaser support will draft fiscal balance sheets
for the Company and the Subsidiaries per the date on which they leave the tax
consolidation. The draft fiscal balance sheets will be based on the currently
applied valuation and depreciation methods. Company will submit the draft
opening balances to Purchaser and Seller for approval prior to filing them with
the tax authorities as part of the FY09 CIT return of Seller.
  9.4  
Capital contribution
     
The Seller shall have waived the debt, through capital contribution, held on the
Company and amounting to ten million seven hundred and four thousand euros
(€10,704,000), prior to Closing Date and in any case before the date on which
the Tax unity for corporate income tax purposes to which the Company and the
Subsidiaries belong breaks up. The Seller and Parent shall hold the Purchaser
harmless from any Liability in connection with said operation notwithstanding
anything contrary in this Agreement.
  9.5  
Further Assurances
     
Subject to the terms and conditions of this Agreement, Purchaser, Seller and
Parent (a) will take, or cause to be taken, all actions, and do, or cause to be
done, all things necessary, proper or advisable under applicable laws and
regulations to consummate and make effective the transactions contemplated by
this Agreement, and to ensure that Purchaser’s rights under this Agreement
continue unimpeded, and (b) will take, or cause to be taken, no action
inconsistent with the terms of this Agreement or inconsistent with Purchaser’s
rights hereunder or thereunder. In case at any time after the date hereof any
further action is necessary or desirable to carry out the purposes of this
Agreement, (a) Purchaser will cause its proper officers and directors to take
all such necessary action, and (b) Seller and Parent will take or cause the
proper officers and directors of the Company and of the Subsidiaries to take all
such necessary actions.
  9.6  
Post-Closing Warranty and Products Liability
     
Purchaser shall held Seller harmless from Purchaser change of its warranty
policy following the Closing to the extent it concerns product or services sold
or performed before Closing and to the extent only with respect to the
consequences resulting from the discrepancies between the methodology applied
after Closing Date by the Purchaser and the methodology applied before Closing
Date.

- 26 -



--------------------------------------------------------------------------------



 



9.7  
Post-Completion Service of Karel Goedkoop and Esther Brandsma
     
For a period not to exceed 90 days following Closing, subject to Purchaser
written prior approval on precisely defined assignments, such approval not to be
unreasonably withheld, Purchaser shall permit Karel Goedkoop to act as a
non-employee director (or non-employee officer) and Esther Brandsma to act as a
non-employee representative of such of Parent’s Netherlands-chartered
subsidiaries other than the Company or the Subsidiaries as Parent shall request,
during which such time Mr. Goedkoop and Mrs. Brandsma shall take all such
actions in furtherance of such directorship or office as may be reasonably
requested by Parent consistent with historical duties, including but not limited
to banking transactions, it being understood and agreed that Parent and Seller
shall fully and without limitation indemnify the Purchaser, the Company,
Mr. Goedkoop and Mrs. Brandsma on account of any actions taken upon Parent’s
instructions and furthermore that Parent and Seller shall reimburse each of the
Purchaser, the Company, Mr. Goedkoop and Mrs. Brandsma for all out of pocket
expenses incurred on account of any actions taken upon Parent’s instructions.
  9.8  
Acceptance of Mail
     
For a period not to exceed 90 days following Closing, Purchaser shall allow such
of Parent’s Netherlands-chartered subsidiaries as Parent shall elect to continue
to use the Company’s address as mail address for each of such subsidiaries and
following the Closing, the Company shall promptly forward all such mail to the
Seller at the address for notices provided in Section 14.7. Parent, Seller and
their Netherlands chartered subsidiaries shall hold the Company and Purchaser
harmless of any costs incurred in this respect and expressly discharge them from
any liability that may arise in this respect.
  9.9  
ABN overdraft facility termination — release of Liens
     
On or before Closing Date, Parent and Seller commit (i) to terminate any
overdraft facilities with ABN Amro Bank so that the Company and its Subsidiaries
shall not have any Contract with said bank and commit (ii) to obtain the release
of the corresponding Liens as soon as practically possible.
  9.10  
VAT unity
     
Seller and Parent shall hold harmless the Company and the Purchaser from any VAT
liability in relation to other companies than the Company and the Subsidiaries
and due after Closing Date. Seller and Parent shall file before or at Closing
Date a request to break-up the VAT unity.
  10.  
Indemnification
  10.1  
Indemnification
     
Subject to the terms and conditions of this Section 10, Seller and Parent shall
jointly and severally indemnify, defend and hold Purchaser or the Company or the
Subsidiaries (at Purchaser’s discretion) harmless from and against any and all
damages, deficiencies, Liabilities, losses, obligations, claims, demands,
judgments, settlements, costs and expenses of any nature whatsoever, including
reasonable attorneys’ fees (individually a “Loss” or collectively “Losses”),
directly suffered or incurred by Purchaser or the Company or any of the
Subsidiaries by reason of or resulting from:

- 27 -



--------------------------------------------------------------------------------



 



  (i)  
any actual breach, violation or inaccuracy of any representation or warranty of
Seller or Parent contained in this Agreement;
    (ii)  
any actual breach or violation of any covenant or agreement of Seller and/or
Parent contained in this Agreement, other than a breach or violation of the
representations and warranties of Seller and Parent;

10.2  
Conditions of Indemnification
  10.2.1  
Any claim made by Purchaser pursuant to Section 10.1 above or by a third party
is referred to as a “Claim”.
  10.2.2  
The obligations of Seller and Parent (herein referred to as the “Indemnifying
Party”) under Section 10.1 with respect to Claims made by third parties shall be
subject to the following terms and conditions:

  (i)  
Purchaser (herein referred to as the “Indemnified Party”) will give the
Indemnifying Party prompt notice of such Claim, and the Indemnifying Party will
assume the defence thereof by representatives chosen by it.
    (ii)  
If the Indemnifying Party, within a reasonable time after notice of any such
Claim, fails to assume the defence thereof, the Indemnified Party or any other
member of its group shall (upon further notice to the Indemnifying Party) have
the right to undertake the defence, compromise or settlement of such Claim on
behalf of the Indemnifying Party.
    (iii)  
If (i) there is a reasonable probability that a Claim may materially and
adversely affect the Indemnified Party or any other member of the Indemnified
Party’s group other than as a result of money damages or other money payments,
the Indemnified Party or such member of the Indemnified Party’s group shall have
the right to defend, at its own cost and expense, and to compromise or settle
such Claim with the consent of the Indemnifying Party and (ii) the Indemnifying
Party shall not, without the written consent of the Indemnified Party, settle or
compromise any Claim or consent to the entry of any judgment which does not
include as an unconditional term thereof the giving by the claimant or the
plaintiff to the Indemnified Party or such member of the Indemnified Party’s
group, or both, a release from all Liability in respect of such Claim.
    (iv)  
Upon the determination of the liability under this Section 10.2, the
Indemnifying Party shall pay, upon the Indemnified Party’s request, either to
the Indemnified Party or to the Company or the Subsidiaries within ten (10) days
after such determination, the amount of any Claim for indemnification made
hereunder. Upon the payment in full of any Claim, the Indemnifying Party shall
be subrogated to the rights of the Indemnified Party against any Person with
respect to the subject matter of such Claim.

10.2.3  
The obligations of the Indemnifying Party under Section 10.1 with respect to
Claims other than Claims made by third parties shall be subject to the following
terms and conditions:

  (i)  
Any Claim other than resulting from a Claim made by a third party shall be
notified in writing by the Indemnified Party to the Indemnifying Party. The
notification of the Claim shall specifically indicate the specific circumstances
for which the breach of warranties is alleged and contain substantiating
documents;

- 28 -



--------------------------------------------------------------------------------



 



  (ii)  
The Indemnifying Party shall, within thirty (30) days of receipt of the
Indemnified Party’s notice referred to in (i) above, inform the Indemnified
Party of its position regarding the notified Claim.
    (iii)  
In the event that, within thirty (30) days of receipt of the Indemnified Party’s
notice referred to in (i) above, the Indemnifying Party has notified its
acceptance of the Claim or of the proposed settlement or has not informed the
Indemnified Party of its position as provided in (ii) above, the Claim should be
paid, upon the Indemnified Party’s request, either to the Indemnified Party or
to the Company or the Subsidiaries within ten (10) days of such acceptance or
deemed acceptance.

10.3  
General Provisions and Limitations
  10.3.1  
In case of payment of a Claim due by Seller or Parent to Purchaser according to
this agreement, Seller and Parent shall jointly and severally fully indemnify
and hold harmless Purchaser with respect to any Loss suffered by Purchaser.
  10.3.2  
In case of payment of a Claim to the Company or the Subsidiaries due by Seller
or Parent to Purchaser according to this agreement, Seller and Parent shall
indemnify the Company or the Subsidiaries of an amount corresponding to the
total amount of the Claim (including Taxes and any reasonable advisor costs).
  10.3.3  
Losses shall be reduced up to the amount of the provisions booked in the
Consolidated Accounts 2008 or the Interim Consolidated Accounts as appropriate.
  10.3.4  
Specific written notice of any relevant Claim in accordance with section 10.2.2
and 10.2.3 of this Agreement, setting out the amount and details thereof
(including the alleged bases of liability on which the Indemnified Party relies)
shall be given by the Indemnified Party to the Indemnifying Party before the end
of a two year period following Closing Date or the right to make it shall be
forever forfeited, provided that Claims based on a breach of Seller’s and
Parent’s representations set forth in Section 7.15 (Environmental Matters) shall
be made before the end of the fifth (5th) year following the Closing Date and
granted that the validity period shall not be shorter, in the case of tax,
labour/social security issues, than the expiry date of the respectively
applicable statutes of limitations for such matters (plus, should this be the
case, a period of three (3) months for a claim made by the tax or labour/social
authorities), and the Indemnifying Party shall cease to be under any liability
to the Indemnified Party in respect of any relevant Claim under this Agreement
not so notified to the Indemnifying Party.
  10.3.5  
The following rules shall apply to all Claims:

  (i)  
No amount is payable for damage to reputation, lost business opportunities, lost
profits, mental or emotional distress.
    (ii)  
Any indemnification due by Seller or Parent under Section 10.1 shall be reduced
by any amount actually received or recovered from a third party (including
insurance companies) by the Company and/or the Subsidiaries and/or Purchaser in
direct connection with the Losses for which such indemnification is due.
    (iii)  
Any cash advantages or tax benefits directly related to the concerned Claim
shall be deducted from any amounts otherwise payable.

- 29 -



--------------------------------------------------------------------------------



 



10.3.6  
The maximum aggregate liability of the Indemnifying Party in respect of Claims
pursuant to Section 10.1 above shall not exceed one million seven hundred
thousand euros (€1,700,000), being provided however that said aggregate
limitation shall not apply to any Claim in respect of:

  (i)  
a breach of Section 7.12.6 with regards to the amount of the Agreed tax carried
forward losses as well as all Tax Liabilities existing or occurring at or prior
to Closing Date, or relating to any period ending on or prior Closing Date,
    (ii)  
the amount of Losses attributable to a breach of Section 7.15 above, which shall
be subject to a maximum liability of one million five hundred thousand euros (€
1,500,000) but which shall not be aggregated with other Claims for purposes of
such maximum.
    (iii)  
the representation made under Sections 7.22 and 7.23 above, it being specified
that any Claim in respect of said representation shall be fully indemnifiable
regardless of any documents disclosed or remitted to Purchaser prior to or on
Closing Date subject to the schedules made under the representations under
Sections 7.22 and 7.23 or regardless of any assumption accepted by the Purchaser
for the determination of the Share Purchase Price.

10.3.7  
Seller or Parent shall not be liable for breach of any of their obligations
under this Agreement unless the indemnifiable Losses equal at least one hundred
fifty thousand euros (€150,000) with a deductible amounting to one hundred
thousand euros (€100,000). For the avoidance of doubt, the Parties agree that
once the aforementioned threshold has been met, Seller’s and Parent’s obligation
to indemnify Purchaser or the Company or the Subsidiaries shall extend to the
entire amount of each Claim(s) as from one hundred thousand euro. The Parties
further agree that no threshold whatsoever shall apply to any Claim subsequent
to the moment on which the aforementioned threshold has been reached.
     
The above threshold shall not apply with respect to items mentioned in
Section 10.3.6 (i), (ii) and items regarding labour/social authorities issues.
  10.3.8  
Seller and Parent agree to hold Purchaser harmless from all costs relating to
employees who are on the Company’s payroll but whose services are used by E1 and
VAMA.
     
Seller and Parent commit to remove or transfer Hans Kret and Conrad van Es from
their office at the latest as at 31 December 2009.
     
From and after the Closing Date until December 31, 2009, unless terminated
sooner at the election of the Seller or the affected employee, the Company shall
continue to employ Hans Kret and Conrad van Es on the same terms as each is
currently employed under, with the costs of such employment including any
redundancies cost and reasonable advisors cost being reimbursed by Parent and/or
its subsidiaries in the same manner as they are currently reimbursed, and shall
follow all instructions of Parent and or the Seller following the Closing Date
as it relates to the transfer of such employees to another employer(s)
affiliated with Parent. Parent and Seller shall indemnify and hold both the
Company and the Purchaser harmless from and against any Loss suffered on account
thereof, as set forth in Section 10.1 above, and such indemnification shall not
be subject to the limitations set forth in Sections 10.3.3, 10.3.5, 10.3.6 and
10.3.7 above.
  10.3.9  
Seller and Parent agree to hold Purchaser harmless from all costs relating to
the liquidation of RAVO ITALY and RAVO GERMANY, within a maximum of twenty
thousand euros (€20,000), being specified that Seller and Parent represent and
warrant that this amount

- 30 -



--------------------------------------------------------------------------------



 



   
constitutes their best estimate of said liquidation costs, which should not
exceed such amount and without limitation any liability that may be incurred by
said companies within the context of or arising out of the liquidation.
  10.3.10  
Seller and Parent agree to hold Purchaser harmless from all costs pertaining to
any direct work that should be done based on the findings of the environmental
investigation currently conducted by Seller and only for an amount exceeding the
costs identified in said report.
  10.3.11  
Notwithstanding anything contrary to this Agreement, Seller and Parent agree to
hold Purchaser and Company harmless from all costs and expenses arising from the
litigation with the Greek dealer mentioned in the schedules of this Agreement
being mentioned that Seller and Parent will go on managing this litigation issue
at their own costs.

11.  
Non-Compete
  11.1  
Seller and Parent hereby undertake that each of them will not for a period of
two (2) years from the Closing Date:

  a.  
without the prior written consent of the Purchaser, in any capacity or in any
way whatsoever in Europe, either directly or indirectly be engaged in or
concerned with, or approach any Person with a view to being engaged in or
concerned with, the conduct of any business involving the development or
production of or the trading in those products developed, produced or traded or
under development by the Company as of the Closing Date including specifically
air sweepers with a hopper of less than 6 cubic meters or the provision of
services related thereto. For the avoidance of doubt, the “Pelican” sweeper or
the provision of services related thereto are excluded from this article.
    b.  
persuade or cause, or attempt to persuade any employee or any distributor or
commercial agent or customer of the Company or the Subsidiaries to terminate his
relationship with the Company or the Subsidiaries, or employ or engage any such
person within one (1) year of the effective termination of his relationship with
the Company or the Subsidiaries, or take any action that may result in the
impairment of the relationship between such employee or distributor or
commercial agent or customer and the Company or the Subsidiaries.

11.2  
Notwithstanding anything to the contrary in Section 11.1, the Seller shall not
be deemed to have violated the terms as a result of ownership by the Seller
directly or indirectly of less than five (5)% (five per cent) of the outstanding
shares of any publicly traded company with one or more classes of shares listed
on a national securities exchange or publicly traded market, to the extent
Seller does not enter into any kind of business agreement with said publicly
traded company.
  12.  
Exclusive remedy
     
The Parties and the Company agree that following the Closing, they acknowledge
and agree that the indemnification provisions in this Agreement shall be the
exclusive remedy of such parties with respect to the transactions contemplated
by this Agreement except for fraud or when required by Dutch law.

- 31 -



--------------------------------------------------------------------------------



 



13.  
Dispute resolution
     
Any dispute, controversy or claim arising out of or relating to this Agreement,
or the breach, termination or invalidation thereof, shall be settled by
arbitration in accordance with the UNCITRAL Arbitration Rules as presently in
force.
     
The appointing authority shall be the Secretary-General of the Permanent Court
of Arbitration of the Hague. The number of arbitrators shall be three. The place
of arbitration shall be Amsterdam (the Netherlands).
     
The language to be used in the arbitral proceedings shall be English.
  14.  
Ancillary provisions
  14.1  
No waiver
     
No delay or failure by either Party or the Company to exercise any of its
powers, rights or remedies under this Agreement shall operate as a waiver of
them, nor shall any single or partial exercise of any such powers, rights or
remedies preclude any other or further exercise of them. The remedies provided
in this Agreement are cumulative and not exclusive of any remedies provided by
law. No waiver by any Party of any breach by any other Party of any provision of
this Agreement shall be deemed to be waiver of any subsequent breach of that or
any other provision of this Agreement.
  14.2  
Assignment
     
Purchaser is not permitted to assign, charge or otherwise dispose of any of its
rights or benefits under this Agreement or grant or create any third party
interest in any of its rights under this Agreement without the prior express
agreement of Seller.
     
Purchaser may however transfer or assign this Agreement or any rights or
obligations hereunder to any of its affiliated entities. In the event of any
such transfer or assignment, the Purchaser hereby guarantees the performance of
the obligation of the transferee or assignee under this Agreement.
     
Seller or Parent is not permitted to assign, charge or otherwise dispose of any
of its rights or benefits under this Agreement or grant or create any third
party interest in any of its rights under this Agreement without the prior
express agreement of Purchaser.
     
Seller or Parent may however transfer or assign this Agreement or any rights or
obligations hereunder to any of its affiliates. In the event of any such
transfer or assignment, Seller or Parent hereby guarantees the performance of
the obligation of the transferee or assignee under this Agreement.
     
The rights and obligations of the Parties to this Agreement shall not be
affected in any way by any amalgamation, merger, demerger, spin-off, or
liquidation of Seller.

- 32 -



--------------------------------------------------------------------------------



 



14.3  
Severability
     
If any part of this Agreement is found by any court or other competent authority
to be invalid, unlawful or unenforceable then such part shall be severed from
the remainder of this Agreement which shall continue to be valid and enforceable
to the fullest extent permitted by law.
  14.4  
Waiver of right to rescind
     
Parties hereto waive their right to rescind (ontbinden) or annul (vernietigen),
or to demand dissolution or annulment (in rechte ontbinding of vernietiging
vorderen) of, in full or in part, the Agreement after the Closing Date.
     
If any part of this Agreement is found by any court or other competent authority
to be invalid, unlawful or unenforceable then such part shall be severed from
the remainder of this Agreement which shall continue to be valid and enforceable
to the fullest extent permitted by law.
  14.5  
Prevalence of Agreement
     
In the event of any conflict between the terms of this Agreement and those of
the Company’s Articles of Association then the terms of this Agreement shall
prevail.
  14.6  
Amendments and modifications
     
This Agreement shall not be amended, supplemented or modified except by written
instrument signed by all the Parties hereto or their respective duly empowered
representatives.
  14.7  
Confidentiality
     
Each Party shall keep confidential any information about the content of this
Agreement.
  14.8  
Notices
     
Any notice required or permitted under the terms of this Agreement or required
by statute, law or regulation shall (unless otherwise provided by this Agreement
or the statute, law or regulation concerned) be in writing and shall be
sufficiently given if delivered by hand or sent by [air/registered/first class
pre-paid] mail or facsimile to the Parties as follows:

in the case of Seller or Parent to:
Elgin Sweeper Company
1300 W. Bartlett Road
Elgin, IL 60120
Attention: Charles F. Avery, Jr.
Fax: +01 (847) 741-5547
In addition, the fax number for Jennifer Sherman is +01 (866) 229-4459
with copy to
Federal Signal Corporation
1415 W. 22nd Street, Suite 1100

- 33 -



--------------------------------------------------------------------------------



 



Oak Brook, IL 60523
USA
Facsimile: +01 (866) 229-4459
Attn: General Counsel : Jennifer Sherman
in the case of Purchaser to:
Mr Emmanuel Clerc or Mr Christian Barbelanne
173 rue du Palais, 33000 Bordeaux France
Fax : 00 33 (0) 5 56 5160 47
with copy to Landwell & Associés
61 rue de Villiers, 92200 Neuilly sur Seine
For the attention of Christophe Guénard
or to such other address or facsimile number as may from time to time be
designated by any
Party for the purposes of this Section.
Any such notice shall be in the English language.

14.9  
Governing law
     
This Agreement shall be governed by, interpreted and constructed in accordance
with the laws of the Netherlands.
  14.10  
Entire Agreement/No Third Party Beneficiaries
     
This Agreement (including the Schedules herein which are hereby incorporated by
reference and the other agreements executed simultaneously herewith) constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior agreements.
  14.11  
This Agreement may be signed in a number of counterparts, each of which shall be
an original, but only all of which, when taken together, shall constitute one
and the same document.

This Agreement is executed in English in Bordeaux, France.
On 16 July 2009
In two (2) originals, one for the Seller and Parent and one for Purchaser

     
FAYAT
 
FEDERAL SIGNAL B.V.
Represented by Mr Jean-Claude Fayat
 
Represented by Mr William H Osborne
 
 
 
 
 
FEDERAL SIGNAL CORPORATION
 
 
Represented by Mr William H Osborne

- 34 -